DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The argument that the issuance of the First Action Interview Pilot Program Pre-Interview Communication, mailed on 06/03/2022, is improper because the applicants did not request/consent to enter First Action Interview Pilot Program is persuasive. The pending First Action Interview Pilot Program Pre-Interview Communication is withdrawal. A non-final Office Action is made as set forth in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claims 14-21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14, 17, 19, 23 are indefinite for the use of improper Markush language of “from a group consisting of “. The examiner suggests replacing the language of “from a group consisting of” with --from the group consisting of--. Claims 15, 16, 18, 20-21 are indefinite because they depend on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 1, 5, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (US 2017/0178894)
   Stone discloses a plasma treatment system for etching a silicon-containing film of a substrate having the silicon-containing film and a mask (see abstract, fig. 4), the plasma treatment system comprising: 
  a chamber 400; a substrate support 416 to support the substrate in the chamber (page 12, para 0111, fig. 4)
 a gas inlet 426/supply to supply a process gas in the chamber (page 12, para 0112), the process gas containing HF/a hydrogen fluoride gas component, PF 3 gas/ phosphorus gas component, and C 4 F 8/carbon gas component and argon/neon/a rare gas (page 4, para 0036, page 5, para 0043, 0045, page 6, para 0054)
   control circuitry 402 configured to control the gas supply to supply the process gas in the chamber to etch the silicon-containing film of the substrate supported by the substrate support (page 5, para 0043, page 12, para 0112)
 and control a plasma generator to generate plasma from the process gas in the chamber (page 5, para 0048, fig. 4), wherein the silicon-containing film includes a silicon oxide film (page 3, para 0032)
   Regarding claim 5, Stone discloses that the process gas further includes chlorine/a fluorine-free halogen gas component (page 6, para 0058)
    Regarding claim 9, Stone discloses that the plasma treatment system is a capacitively coupled plasma treatment system (page 12, para 0110)
  Regarding claim 10, Stone discloses that the plasma treatment system further comprising: the plasma generator, wherein the plasma generator includes a radio-frequency power source to generate radio- frequency power, and the radio-frequency power source supplies the radio-frequency power to a bottom electrode of the substrate support to generate the plasma (page 7, para 0061-0063)
 Regarding claim 11, Stone discloses that the plasma treatment system further comprising: an upper electrode 420 disposed above the substrate support (page 12, para 0112, fig. 4) and the plasma generator, wherein the plasma generator includes the radio-frequency power source to generate radio-frequency power, and the radio-frequency power source supplies the radio-frequency power to the upper electrode 420 to generate the plasma (page 12, para 0112)
Regarding claim 12, Stone discloses that a frequency of the radio-frequency power is 60 MHz (page 7, para 0063), which reads on the claimed range of from 27 MHz to 100 MHz
Regarding claim 13, Stone discloses that the plasma treatment system is an inductively coupled plasma treatment system (page 12, para 0110)

Claim(s) 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (US 2017/0178894)
          Stone discloses a plasma treatment system, comprising:  a chamber;
      a chamber 400; a substrate support 416 to support the substrate in the chamber (page 12, para 0111, fig. 4)
    a gas inlet 426/supply to supply a process gas in the chamber (page 12, para 0112), the process gas containing HF/a hydrogen gas component, PF 3 gas claims 15-16/ phosphorus gas component, and C 4 F 8/fluorine gas component (page 4, para 0036, page 5, para 0043, page 6, para 0054)
  control circuitry 402 configured to control the gas supply to supply the process gas in the chamber to etch the silicon-containing film of the substrate supported by the substrate support (page 5, para 0043, page 12, para 0112) and control a plasma generator to generate plasma from the process gas in the chamber (page 5, para 0048, fig. 4)
  Regarding claims 17, 19, Stone discloses that the process gas comprises C 4 F 8/fluorocarbon gas
Regarding claim 18, Stone discloses that the process gas comprises CHF3/hydrofluorocarbon gas (page 6, para 0054)
 Regarding claim 20, Stone discloses that the process gas comprises NF 3 (page 6, para 0054)
Regarding claim 21, Stone discloses that the process gas comprises chlorine/a halogen gas component containing a halogen component other than fluorine component (page 6, para 0058)

Claim(s) 22, 23-24, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (US 2017/0178894)
          Stone discloses a plasma treatment system, comprising:  a chamber;
      a chamber 400; a substrate support 416 to support the substrate in the chamber (page 12, para 0111, fig. 4)
    a gas inlet 426/supply to supply a process gas in the chamber (page 12, para 0112), the process gas containing PF 3 gas / phosphorus gas component, C 4 F 8/fluorocarbon gas claim 23/fluorine gas component, CHF 3 /hydrofluorocarbon gas component, chlorine claim 24/a halogen gas component containing a halogen component other than fluorine component (page 4, para 0036, page 5, para 0043, page 6, para 0054,0058)
  control circuitry 402 configured to control the gas supply to supply the process gas in the chamber to etch the silicon-containing film of the substrate supported by the substrate support (page 5, para 0043, page 12, para 0112) and control a plasma generator to generate plasma from the process gas in the chamber (page 5, para 0048, fig. 4)
  Regarding claims 27-28, Stone discloses that the substrate support includes a bottom electrode 524, the plasma treatment system further comprises a bias power source electrically coupled to the bottom electrode, the bias power source periodically applies pulsed bias electric power to the bottom electrode, when the plasma is present in the chamber, and the bias electric power is radio-frequency bias electric power ( page 7, para 0062-0064), wherein a frequency defining a period in which the pulsed bias electric power is applied to the bottom electrode is between 5,000 Hz and about 10,000 Hz (page 7, para 0064), which reads on the claimed range of 5 Hz or higher and 100 kHz or lower

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al (US 2017/0178894)
    Stone discloses a method of etching, comprising: (a) 
 providing a substrate, having a silicon-containing film and a mask, in a chamber of a plasma treatment system (see abstract, fig. 4)
  generating plasma from a process gas in the chamber to etch the silicon- containing film (page 5, para 0043, 0048), the process gas containing HF/a hydrogen fluoride gas component, PF 3 gas/ phosphorus gas component, and C 4 F 8/carbon gas component (page 4, para 0036, page 5, para 0043, 0045, page 6, para 0054), wherein the silicon-containing film includes a silicon oxide film (page 3, para 0032)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claim(s) 2-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US 2017/0178894) as applied to claim(s) 1, 5, 9-13 above
   The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed inventions as per claims 2-3, 7-8, Stone fails to specifically disclose the limitations of wherein
a flow rate of the hydrogen fluoride gas component is larger than a flow rate of the phosphorus gas component and larger than a flow rate of the carbon gas component/wherein among the flow rates of all gases in the process gas excluding the rare gas, the flow rate of the hydrogen fluoride gas component is largest/wherein a proportion of the flow rate of the hydrogen fluoride gas component to the flow rate of the process gas is 50% or more 15 and less than 99%/wherein a proportion of the flow rate of the phosphorous gas component to the flow rate of the process gas is 1% or more and 20% or less
 However, Stone discloses maintaining a gas flow ratio in order to control etch rates and etch selectivity, flow rates and ratios of the different gases may be adjusted to control etch rates and etch selectivity (page 9, para 0081-0082). Thus, Stone serves as an evidence that the flow rate/flow proportion are result-effective variables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone's system by adjusting/optimizing the flow rate of hydrogen fluoride gas, phosphorous gas and the proportion of a flow rate of a second gas to a flow rate of a first gas to any desirable flow rates/flow proportions including the claimed flow rate/flow proportion because Stone teaches that flow rates and ratios appear to reflect a result-effective variable, which can be optimized for best results of etch selectivity. See MPEP2144.05IB.

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US 2017/0178894) as applied to claim(s) 1, 5, 9-13 above and further in view of Tomura et al (US 2016/0379856)
      The features of claim 1 are set forth in paragraph 4 above. Regarding claim 4, Stone discloses setting the temperature of the substrate support to a temperature of 0 0 C (page 10, para 0097). Stone fails to disclose the limitation of a chiller to supply a heat exchange medium into a flow channel in a bottom electrode of the substrate support, wherein the control circuitry is further configured to control the chiller to supply the heat exchange medium into the flow channel
   Tomura discloses a plasma processing apparatus comprises a chiller 107 to supply a heat exchange medium into a flow channel in a bottom electrode of the substrate support, wherein a control circuitry 100 is further configured to control the chiller to supply the heat exchange medium into the flow channel (page 2, para 0031, page 3, para 0038)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chiller to supply a heat exchange medium into a flow channel in a bottom electrode in Stones's system so the surface temperature of the wafer is controlled at extremely low temperature to prevent etch stop and facilitate the etching by preventing the rapid increase in the wafer surface temperature as taught in Tomura (page 4, para 0057)
 Unlike the claimed invention as per claim 6, Stone fails to disclose the limitation of wherein the process gas includes an oxygen gas component
  Tomura discloses a plasma processing apparatus comprises a gas supply to supply a process gas includes oxygen (page 8, para 0124, page 9, para 0139)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included oxygen gas in Stone’s plasma system to remove the reaction product as taught in Tomura (page 9, para 0139)

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US 2017/0178894) as applied to claim(s) 22, 23-24, 27-28 above
   The features of claim 22 are set forth in paragraph 6 above. Unlike the instant claimed inventions as per claims 25-26, Stone fails to specifically disclose the limitations of wherein a ratio of a flow rate of a second gas to a flow rate of a first gas in the process 10 gas is above 0 and 0.5 or less, the first gas is all gases included in the process gas excluding the phosphorus gas component, and the second gas is the phosphorus gas component/ wherein the ratio is 0.075 or more and 0.3 or less
  However, Stone discloses maintaining a gas flow ratio in order to control etch rates and etch selectivity, flow rates and ratios of the different gases may be adjusted to control etch rates and etch selectivity (page 9, para 0081-0082). Thus, Stone serves as an evidence that the flow rate/flow proportion are result-effective variables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone's system by adjusting/optimizing the flow rate ratio of a flow rate of a second gas to a flow rate of a first gas to any desirable flow ratios including the claimed flow ratios because Stone teaches that flow rates and ratios appear to reflect a result-effective variable, which can be optimized for best results of etch selectivity. See MPEP2144.05IB.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US 2017/0178894) as applied to claim(s) 22, 23-24, 27-28 above and further in view of Tomura et al (US 2016/0379856)
      The features of claim 22 are set forth in paragraph 6 above. Regarding claim 29, Stone discloses setting the temperature of the substrate support to a temperature of 0 0 C (page 10, para 0097). Stone fails to disclose the limitation of a chiller to supply a heat exchange medium into a flow channel in a bottom electrode of the substrate support, wherein the control circuitry is further configured to control the chiller to supply the heat exchange medium into the flow channel
   Tomura discloses a plasma processing apparatus comprises a chiller 107 to supply a heat exchange medium into a flow channel in a bottom electrode of the substrate support, wherein a control circuitry 100 is further configured to control the chiller to supply the heat exchange medium into the flow channel (page 2, para 0031, page 3, para 0038)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chiller to supply a heat exchange medium into a flow channel in a bottom electrode in Stones's system so the surface temperature of the wafer is controlled at extremely low temperature to prevent etch stop and facilitate the etching by preventing the rapid increase in the wafer surface temperature as taught in Tomura (page 4, para 0057)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713